Order, Supreme Court, New York County (Laura Drager, J.), entered on or about September 29, 2005, which denied defendant’s motion to vacate a judgment of divorce, unanimously affirmed, with costs.
Defendant, who explicitly consented to the divorce on the basis of plaintiffs testimony at the 2002 inquest to which the parties stipulated, should be equitably estopped from taking an inconsistent position at this late juncture (see Dominguez v Dominguez, 255 AD2d 121 [1998]). In addition, although it appears that defendant, at the time of the inquest, was aware of the purported new evidence he now claims demonstrates the falsity of plaintiff’s testimony at the inquest, he offers no explanation for not having presented such evidence at the inquest (see Calloway v Calloway, 17 AD3d 286 [2005]). Concur—Tom, J.E, Andrias, Friedman, Catterson and Kavanagh, JJ.